J-S64019-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

KEVIN WILLIAMS A/K/A KIRBY STEWART                      IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                            Appellant

                       v.

PA DEPARTMENT OF CORRECTIONS

                            Appellee                         No. 838 MDA 2015


                Appeal from the Order Entered on April 13, 2015
               In the Court of Common Pleas of Schuylkill County
                 Civil Division at No.: CP-54-MD-0000278-2015


BEFORE: FORD ELLIOTT, P.J.E., WECHT, J., and FITZGERALD, J.*

MEMORANDUM BY WECHT, J.:                                FILED NOVEMBER 20, 2015

       Kevin Williams a/k/a Kirby Stewart appeals the April 13, 2015 order

affirming the Schuylkill County District Attorney’s Office’s disapproval of his

private criminal complaint. We affirm.

       On October 28, 2014, Williams, an inmate at SCI-Forest, filed a private

criminal complaint with the Schuylkill County District Attorney’s Office.

Therein, Williams set forth various allegations of mistreatment and theft by

prison officials at SCI-Mahanoy.1              The district attorney denied Williams’

private criminal complaint, noting that Williams’ allegations concerned

____________________________________________


*
       Former Justice specially assigned to the Superior Court.
1
      In his complaint, Williams listed as defendants John Kerestes, Sharon
Lequis, “Program Review Committee,” “Griffin,” “Hart,” and “Bisco.” See
Private Criminal Complaint, 10/28/2014, at 1.
J-S64019-15



internal prison disputes that could be resolved best by the prisoner litigation

system available to Williams pursuant to 42 Pa.C.S. § 6601, et seq.        The

district attorney also concluded that it was not in the best interests of the

Commonwealth, nor the best use of the office’s resources, to investigate and

prosecute alleged prison misconduct. Williams then filed with the Schuylkill

County Court of Common Pleas a petition for review of the district attorney’s

denial of his private criminal complaint pursuant to Rule 506 of the

Pennsylvania Rules of Criminal Procedure. See Pa.R.Crim.P. 506(B)(2). On

April 13, 2015, the trial court issued an order dismissing Williams’ petition.

In that order, the trial court explained that the district attorney did not

abuse her discretion in denying Williams’ private criminal complaint.

      On May 1, 2015, Williams timely filed a notice of appeal. On May 11,

2015, the trial court ordered Williams to file a concise statement of errors

complained of on appeal pursuant to Pa.R.A.P. 1925(b).         Williams timely

complied.   On June 26, 2015, the trial court filed a Pa.R.A.P. 1925(a)

opinion.

      Williams raises six issues for our consideration:

      1. Did the district attorney abuse her discretion by not pursuing
         criminal charges?

      2. Did the district attorney have the matter investigated by the
         police and/or state police?

      3. Did the [trial] court abuse its discretion by dismissing [the]
         private-criminal-complaint?

      4. Did the [trial] court abuse its discretion by not granting
         [Williams] in forma pauperis?


                                     -2-
J-S64019-15


       5. Did the lower court abuse its discretion according to the
          valuation of property under Rule-3212?

       6. Did the [district attorney and the trial] court abuse their
          discretion by not holding the Defendant(s) accountable for
          theft?

Brief for Williams at 2.

       All of Williams’ issues concern the district attorney’s denial of his

private criminal complaint.       Accordingly, we address them collectively.        To

proceed with a private criminal complaint, a complainant must secure the

approval of an attorney for the Commonwealth. Pa.R.Crim.P. 506(A). If the

attorney for the Commonwealth disapproves the complaint, he or she must

notify the complainant of the reasons supporting disapproval. Pa.R.Crim.P.

506(B)(2).     Thereafter, the complainant may petition the trial court for

review of the district attorney’s decision. Id.

       In a Rule 506 petition for review, the trial court’s standard of review is

dependent upon the district attorney’s rationale for the disapproval.

Commonwealth v. Cooper, 710 A.2d 76, 80 (Pa. Super. 1998).                      In the

case sub judice, the district attorney concluded that Williams’ allegations

were civil, rather than criminal, in nature, and that adequate civil and

administrative     remedies      are   available   to   address   those   allegations.2
____________________________________________


2
      The fact that, over the last decade, Williams routinely has brought civil
actions against the Pennsylvania Department of Corrections and its agents
based upon similar circumstances supports the district attorney’s reading of
the instant complaint as civil in nature. See, e.g., Williams v. Sec’y
Penna. Dep’t of Corr., 566 F. App’x 113 (3d Cir. 2014) (summarily
affirming the district court’s dismissal of Williams’ civil complaint alleging,
(Footnote Continued Next Page)


                                           -3-
J-S64019-15



Therefore, the district attorney disapproved of Williams’ complaint and

forwarded it to the investigative division of the Pennsylvania Department of

Corrections.

      Where, as is the case here, the district attorney’s disapproval is based

upon policy considerations,3 the trial court must defer to that decision, and

will not interfere absent a showing of bad faith, fraud, or unconstitutionality.

Id. at 79-80.

      [T]he private criminal complainant must demonstrate the district
      attorney’s decision amounted to bad faith, fraud, or
      unconstitutionality. The complainant must do more than merely
      assert the district attorney’s decision is flawed in these regards.
      The complainant must show the facts of the case lead only to the
      conclusion that the district attorney’s decision was patently
      discriminatory, arbitrary, or pretextual, and therefore not in the
      public interest. In the absence of such evidence, the trial court
      cannot presume to supervise the district attorney’s exercise of
      prosecutorial discretion, and should leave the district attorney’s
      decision undisturbed.

In re Wilson, 879 A.2d 199, 215 (Pa. Super. 2005).

      This Court’s standard of review also depends upon the district

attorney’s rationale for declining to bring criminal charges.     As explained

                       _______________________
(Footnote Continued)

inter alia, that prison officials misappropriated his personal property without
justification, and noting that Williams has filed multiple state tort actions
alleging same).
3
       See Cooper, 710 A.2d at 80 (classifying as a valid policy
determination a district attorney’s conclusion that a civil action would be
more prudent where the complainant is attempting to use the justice system
for private purposes).



                                            -4-
J-S64019-15



above, the district attorney disapproved of Williams’ complaint based upon

policy considerations.    Therefore, our task is to “review the trial court’s

decision for an abuse of discretion, in keeping with settled principles of

appellate review of discretionary matters.” Id. at 215. Stated simply, we

too must yield to the district attorney’s policy determination absent a

showing of bad faith, fraud, or unconstitutionality. Cooper, 710 A.2d at 80.

         Williams has failed to make such a showing. He offers only a single

conclusory assertion in his brief that “District Attorney Holman[’s] decision

not to prosecute [was] not in good faith.” Brief for Williams at 7. Williams

has not substantiated that allegation. Moreover, we have held that a district

attorney’s decision not to prosecute carries with it a presumption of good

faith.    See Commonwealth v. Michaliga, 947 A.2d 786, 791-92 (Pa.

Super. 2008) (“The district attorney’s decision not to prosecute a criminal

complaint . . . carries a presumption of good faith and soundness . . . . The

complainant must create a record that demonstrates the contrary.”).

Williams has not produced any evidence to overcome that presumption.

         Because there is nothing in the record to suggest that the district

attorney’s decision was patently discriminatory, arbitrary, or pretextual, the

trial court did not abuse its discretion in dismissing Williams’ petition for

review.




                                     -5-
J-S64019-15



     Order affirmed.

     President Judge Emeritus Ford Elliott joins the memorandum.

     Justice Fitzgerald concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/20/2015




                                     -6-